— In an action, inter alia, upon a guarantee, plaintiff appeals from an order of the Supreme Court, Rockland County, entered October 24, 1980, which denied its motion for summary judgment. Order reversed, on the law, with $50 *831costs and disbursements, and motion granted. The liability of a guarantor of a corporate debt is not affected by the institution of bankruptcy proceedings involving the corporation (see Union Trust Co. of Rochester v Willsea, 275 NY 164; Matter of Nine North Church St., 82 F2d 186). Since plaintiff’s moving papers established its prima facie right to relief and defendant failed to controvert any of the allegations in plaintiff’s papers, summary judgment should have been granted to plaintiff (see Kuehne & Nagel v Baiden, 36 NY2d 539, 544; Braun v Hudson Park Co-op. Apts., 78 AD2d 667). Mollen, P. J., Margett, O’Connor and Weinstein, JJ., concur.